EXECUTED VERSION

EXHIBIT 10.72




THIS AGREEMENT CONTAINS AN ARBITRATION PROVISION PURSUANT TO
THE FEDERAL ARBITRATION ACT (9 U.S.C. § 1 ET SEQ.) AND/OR THE S.C.
UNIFORM ARBITRATION ACT (S.C. CODE § 15-48-10 ET SEQ.)
EMPLOYMENT AND NONCOMPETITION AGREEMENT
THIS EMPLOYMENT AND NONCOMPETITION AGREEMENT (the “Agreement”) is made and
entered into on November 8, 2013 (the “Signing Date”) by and between Blackbaud,
Inc., a Delaware corporation (the “Company”), and Michael P. Gianoni
(“Executive”).
RECITALS
WHEREAS, the Company desires to employ Executive as the President and Chief
Executive Officer of the Company; and
WHEREAS, Executive is willing to accept employment in and assume the
responsibilities of such positions with the Company in accordance with the terms
of this Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, IT IS
HEREBY AGREED AS FOLLOWS:
AGREEMENT
1.    Employment; Term. Subject to and upon the terms and conditions herein
provided, the Company hereby agrees to employ Executive and Executive hereby
agrees to be employed by the Company for the term of this Agreement, which term
shall begin as of January 13, 2014 (the “Effective Date”) and shall continue
thereafter until the third anniversary of the Effective Date (the “Initial
Term”), unless Executive’s employment is earlier terminated as provided in
Section 4 herein. The Company’s Board of Directors (or a committee thereof) may
elect to renew the term of this Agreement for successive one (1) year terms
(each a “Renewal Term”), upon written notice provided to Executive at least
ninety (90) days in advance of the expiration of the Initial Term or Renewal
Term. In the event the Company elects to renew this Agreement prior to the
expiration of the Initial Term or any Renewal Term, Executive may elect not to
renew this Agreement by providing no less than seventy-five (75) days advance
written notice of his intention not to renew the Agreement. In the event the
Company elects not to renew this Agreement prior to the expiration of the
Initial Term or any Renewal Term, the Company will provide written notice to
that effect to Executive at least ninety (90) days prior to the expiration of
the Initial Term or Renewal Term as the case may be. For purposes of this
Agreement, any time period in which Executive is employed hereunder, whether
during the Initial Term or any Renewal Term, will be referred to as the “Term.”

1



--------------------------------------------------------------------------------



2.    Executive Responsibilities. During the Term, Executive shall serve as
President and Chief Executive Officer of the Company, and shall have the power
and authority to conduct the business of the Company commensurate with the
office of Chief Executive Officer. Executive shall report directly to the
Company’s Board of Directors (the “Board”). Executive shall perform duties
consistent with Executive’s knowledge, experience and position with the Company.
In performing such duties, Executive shall be subject to and shall abide by all
written policies and procedures developed by the Company for, and all the
written rules and regulations applicable to, senior executives of the Company.
During the Term, and excluding any periods of vacation and sick leave to which
Executive is entitled, Executive shall devote substantially all of his business
time, energies, skills and attention to the affairs and activities of the
Company and the discharge of his duties and responsibilities; provided, however,
that Executive shall be allowed to attend to personal and family affairs and
investments and he shall be allowed to serve on the board of directors of no
more than three (3) for-profit or not-for-profit entities that are not
affiliated with the Company and any additional boards of directors as have been
or may be approved in advance by the Chairman of the Board; and provided
further, however, that while carrying out such activities and while serving on
such boards, Executive’s ability to devote the required time, energies, skills
and attention to perform his duties hereunder will not be impaired. During the
Term, the Board shall nominate Executive to be a member of the Board prior to
the expiration of each of his terms as a director of the Company, with his
election to the Board subject to shareholder vote.
Unless otherwise determined by the Board, the place of employment of Executive
shall be at the Company’s principal executive offices in Charleston, South
Carolina, although Executive acknowledges and agrees that he shall be required
to travel on Company business regularly during the Term.
3.    Compensation and Benefits.
3.1    Base Salary. In consideration for the services provided hereunder, during
the Term of this Agreement, the Company shall pay to Executive an annual base
salary of no less than $600,000, subject to applicable federal, state and local
payroll taxes and other withholdings required by law or properly requested by
Executive (as adjusted from time to time, the “Base Salary”). The Base Salary
shall not be decreased at any time (including after any increase) without
Executive’s written consent. The Base Salary shall be payable in conformity with
the Company’s customary payroll practices. The Board (or a committee thereof)
will consider increases to the Base Salary on an annual basis as part of the
Company’s regular executive compensation review process; provided, however, that
such Base Salary shall be increased solely at the discretion of the Board (or a
committee thereof).
3.2    Inducement Awards.
(a)    As soon as administratively practicable following the Effective Date and
during the Company’s next open trading window, the Company will grant Executive
restricted shares of the Company’s common stock valued at $1.5 million, with the
number of shares to be determined by dividing $1.5 million by the average
closing sales price of the Company’s

2



--------------------------------------------------------------------------------



common stock for the thirty trading days prior to the grant date restricted
shares of the Company’s common stock (the “Initial Restricted Stock Grant”). The
Initial Restricted Stock Grant shall vest as follows: 1/4 of the shares will
vest on each twelve-month anniversary of the grant date, provided that Executive
remains employed by the Company as of the relevant vesting date. The terms and
conditions of the Initial Restricted Stock Grant will be governed by and
conditioned upon the execution of a separate restricted stock agreement between
Executive and the Company, which agreement will include provisions consistent
with the parameters for the Initial Restricted Stock Grant described above.
(b)    As soon as administratively practicable following the Effective Date and
during the Company’s next open trading window, the Company will grant Executive
performance-based restricted stock units with respect to the Company’s common
stock valued at $1.5 million, with the number of shares to be determined by
dividing $1.5 million by the average closing sales price of the Company’s common
stock for the thirty trading days prior to the grant date (the “PSU Grant”).
Vesting of the PSU Grant shall be subject to Company performance with respect to
the achievement of pre-established performance goals established by the Board
(or a committee thereof) in its discretion, including revenue growth objectives
and such other criteria determined by the Board (or a committee thereof) (the
“Performance Condition”). If the Performance Condition is satisfied and provided
that Executive remains employed by the Company as of the applicable vesting
date, then the PSU Grant shall vest as follows: (i) 1/3 of the restricted stock
units covered by the PSU Grant shall vest on the later of the first anniversary
of the grant date or the date the Performance Condition has been met; (ii) 1/3
of the restricted stock units covered by the PSU Grant shall vest on the later
of the second anniversary of the grant date or the date the Performance
Condition has been met; and (iii) if the Performance Condition has been met, the
remaining 1/3 of the restricted stock units covered by the PSU Grant shall vest
on the third anniversary of the grant date. If the Performance Condition is not
met, then the PSU Grant shall be forfeited in its entirety on the third
anniversary of the date of grant. Each restricted stock unit under the PSU Grant
that becomes vested shall be settled by payment of one share of the Company’s
common stock as soon as administratively practicable following the vesting date.
The terms and conditions of the PSU Grant will be governed by and conditioned
upon the execution of a separate stock appreciation rights agreement between
Executive and the Company, which agreement will include provisions consistent
with the parameters for the PSU Grant described above.
3.3    Bonus. For calendar year 2014 and each subsequent calendar year during
the Term of this Agreement, Executive shall be eligible to receive an annual
cash performance bonus (“Bonus Compensation”), targeted at 100% of Executive’s
then current Base Salary, dependent upon the achievement of pre-established
performance goals established by the Board (or a committee thereof) in its
discretion. Bonus Compensation may be greater than the annual target amount and
up to two (2) times the annual target amount for performance in excess of the
pre-established performance goals. Similarly, the Bonus Compensation may be less
than the annual target amount (including zero) if the Company’s performance is
below the pre-established goals and/or based on the Board’s (or committee’s)
evaluation of Executive’s performance. Bonus Compensation shall be paid in cash
in a lump sum (less any required taxes and withholdings) at such time as the
Company customarily pays annual cash performance bonuses,

3



--------------------------------------------------------------------------------



subject to the terms established by the Board (or committee) and the parameters
of any applicable plan pursuant to which the Bonus Compensation is awarded.
3.4    Additional Compensation and Benefits. During the Term of this Agreement,
Executive shall also be eligible for the following additional compensation and
benefits:
(a)    Executive shall be eligible to participate in all employee benefit plans
and fringe benefits (including post-retirement benefit plans and programs, if
any) as may be provided by the Company from time to time on the same basis as
other senior executives of the Company are eligible, subject to and to the
extent that Executive is eligible under such benefit plans in accordance with
their respective terms. Executive acknowledges that the Company may seek to
obtain key-man life (or similar) insurance in connection with Executive’s
employment, and Executive agrees to cooperate with the Company’s reasonable
requests to obtain such coverage, including, without limitation, submitting to
reasonable physical examinations.
(b)    Executive shall be entitled to reasonable periods of paid time off during
the Term in accordance with the Company’s policies regarding paid time off and
paid holidays for senior executives of the Company.
(c)    The Company shall pay or reimburse Executive for all of his out-of-pocket
expenses reasonably incurred in the performance of his duties hereunder on
behalf of the Company, including, but not limited to, overnight delivery
charges, long distance telephone and facsimile charges and travel expenses
(including airfare, hotels, car rental expenses and meals), all in accordance
with the Company’s expense reimbursement policies now in force or as such
policies may be modified in the future. Payment shall be due after the Company’s
receipt of Executive’s invoice or expense report therefor in accordance with the
Company’s expense reimbursement policies. In addition, the Company and Executive
agree that the Company shall reimburse Executive for Executive’s reasonable
legal expenses incurred in connection with the negotiation and drafting of this
Agreement; provided, however, that the Company’s obligation to reimburse such
expenses shall be capped at $15,000.00.
(d)    During the Term, the Company shall provide Executive with health, life
and short and long-term disability insurance, in scope and coverage equivalent
to that provided to other senior executives of the Company; provided, however,
that the short and long-term disability insurance coverage shall be for an
amount not less than 60% of Executive’s Base Salary and such coverage may be
provided by the Company supplementing benefits provided under the Company’s
existing group disability policy, as necessary.
(e)    During the Term, commencing with the 2015 calendar year, the Company may
award Executive an annual equity-based award (in a form to be

4



--------------------------------------------------------------------------------



determined by the Board (or a committee thereof)) with a target value of $1.5
million to $2.0 million (the “Target Award”) and a value ranging from zero to
200% of the Target Award (each, an “Annual Equity-Based Grant”). The actual
value of each Annual Equity-Based Grant, if any, will be determined by the Board
(or a committee thereof) in its sole discretion based on a review of Executive’s
performance during the Company’s regular executive compensation review process.
The Annual Equity-Based Grant shall vest with in four equal installments with ¼
vesting on each of the first four anniversaries of the grant date (or such
shorter vesting schedule as may be provided by the Board or applicable
committee), provided that Executive remains employed by the Company as of the
relevant vesting date, and provided further that up to 70% of the Annual
Equity-Based Grant also may be subject to Company performance with respect to
the achievement of pre-established performance goals established by the Board
(or a committee thereof) in its discretion. To the extent an Annual Equity-Based
Grant consists of shares of restricted stock or restricted stock units, the
number of such shares or units will be determined by dividing the value of the
Annual Equity-Based Grant (or applicable portion thereof) by the value of one
share of the Company’s common stock. The value of one share of the Company’s
common stock will be determined as if its price were the average closing sales
price of the Company’s common stock for the thirty (30) trading days preceding
the grant date as quoted on the stock exchange on which the Company’s common
stock is then traded. To the extent an Annual Equity-Based Grant consists of
stock appreciation rights, the number of stock appreciation rights will be
determined by dividing the value of the Annual Equity-Based Grant (or applicable
portion thereof) by the value of a stock appreciation right covering one share
of the Company’s common stock. The value of a stock appreciation right covering
one share of the Company’s common stock will be determined as if its exercise
price were the average closing sales price of the Company’s common stock for the
thirty (30) trading days preceding the grant date as quoted on the stock
exchange on which the Company’s common stock is then traded and the value of
such stock appreciation right will be determined by valuing it as if it were a
stock option, using the Black-Scholes valuation methodology. The exercise price
for each stock appreciation right covered by an Annual Equity-Based Grant will
be the closing sales price for the Company’s common stock on the grant date as
quoted on the stock exchange on which the Company’s common stock is then traded.
The Annual Equity-Based Grant shall be governed by the terms and conditions of
the applicable equity award agreement between Executive and the Company.
With respect to each of the items of benefit listed in this Section 3 and any
vesting or other criteria for eligibility applicable thereto, Executive shall be
credited with length of service beginning as of the initial date of his
employment by the Company, except as otherwise required by law or provided by
the applicable benefit plan.
3.5    Compensation Clawback Provision. Executive agrees to promptly return to
the Company any and all bonus and incentive-based compensation, including stock
options

5



--------------------------------------------------------------------------------



and other equity-based compensation as well as profits and gains attributable
thereto, Executive received from the Company to the extent the Company is
entitled or required to recover such amounts by the terms of (a) any Company
clawback or recoupment policy (as adopted, amended, implemented, and interpreted
by the Company from time to time) which relates to the clawback or recoupment of
such bonus and incentive-based compensation which was paid to Executive on the
basis of revenues, net income, cash flow or other financial parameters relating
to the Company’s financial performance which were subsequently determined by the
Company’s independent auditors to have been materially inaccurate; (b) Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (as
may be amended) and any implementing rules and regulations promulgated
thereunder; and/or (c) Section 304 of the Sarbanes Oxley Act of 2002 (as may be
amended) and any implementing rules and regulations promulgated thereunder.
4.    Termination.
4.1    For Cause by the Company. During the Term, the Company may terminate
Executive’s employment under this Agreement at any time for “Cause” and
Executive shall thereafter be entitled to no compensation or benefits under this
Agreement or otherwise, except as provided in Section 5.1 hereof. For purposes
of this Agreement, “Cause” means:
(a)    Executive’s conviction of, or plea of no contest to, any crime (whether
or not involving the Company) that constitutes a felony in the jurisdiction in
which Executive is charged, other than unintentional motor vehicle felonies,
routine traffic citations or a felony predicated exclusively on Executive’s
Vicarious Liability. “Vicarious Liability” for purposes of this Agreement shall
mean any act for which Executive is constructively liable, including, but not
limited to, any liability that is based on acts of the Company for which
Executive is charged solely as a result of his offices with the Company and in
which he was not directly involved or did not have prior knowledge of such
actions or intended actions;
(b)    any act of theft, fraud or embezzlement or other unlawful act, or any
other misconduct or dishonesty by Executive, which is materially detrimental to
the reputation, business, and/or operations of the Company or any subsidiary or
which results in or is intended to result in Executive’s personal gain or
enrichment;
(c)    Executive’s willful and repeated failure or refusal to perform his
reasonably-assigned duties (consistent with past practice of the Company) in
accordance with Section 2 (other than due to his incapacity due to illness or
injury) under this Agreement, provided that such willful and repeated failure or
refusal is not corrected as promptly as practicable, and in any event within
thirty (30) calendar days after Executive shall have received written notice
from the Company stating the nature of such issue;

6



--------------------------------------------------------------------------------



(d)    Executive’s violation of any of his material obligations contained in
Section 7 herein or otherwise under this Agreement or in that certain Employee
Nondisclosure and Developments Agreement dated as of the Signing Date and
attached as Exhibit A hereto;
(e)    personal conduct by Executive (including but not limited to employee
harassment or discrimination) which materially discredits or damages the Company
or any subsidiary;
(f)    Executive’s illegal use of controlled substances; and/or
(g)    Executive’s willful and knowing filing of a fraudulent certification
under Section 302 of the Sarbanes Oxley Act.
If following Executive’s termination of employment for any reason other than
Cause, information is discovered that leads the Board to determine that
Executive engaged in an act or omission which would have constituted Cause for
termination of employment pursuant to Section 4.1(b), (d), (f) or (h) above,
Executive’s termination shall be deemed to have been terminated for Cause for
all purposes of this Agreement and Executive shall be obligated to repay to the
Company all severance and other benefits he already has received in connection
with such termination of employment.
If the Company terminates Executive’s employment for Cause, the provisions of
Section 5.4 shall also apply.
4.2    Termination Without Cause by the Company. During the Term, the Company
may terminate Executive’s employment under this Agreement at any time and for
any reason without Cause. If the Company terminates Executive’s employment
pursuant to the provisions of this Section 4.2, Executive shall receive the
compensation and benefits described in Sections 5.1 and 5.2 hereof. In the event
there is a Change in Control (as defined in Section 4.7 hereof) and if the
Company terminates Executive’s employment pursuant to the provisions of this
Section 4.2 within twelve (12) months after a Change in Control, then Executive
shall also receive any additional benefits described in Section 5.3 hereof.
4.3    Termination Without Good Reason by Executive. During the Term, Executive
may voluntarily terminate his employment under this Agreement by giving the
Company written notice no less than sixty (60) calendar days in advance of the
effective date of such termination. Any such voluntary termination by Executive
shall not constitute a breach of this Agreement. If Executive voluntarily
terminates his employment pursuant to the provisions of this Section 4.3,
Executive shall thereafter be entitled to no further compensation or benefits
under this Agreement or otherwise, except as provided in Sections 5.1 and 5.5
hereof.
4.4    Termination for Good Reason by Executive. During the Term, Executive may
terminate his employment under this Agreement for “Good Reason.” For purposes of
this Agreement, “Good Reason” means any of the occurrences described in (a)
through (e) below other than as consented to in writing by Executive, provided,
however, that Executive must

7



--------------------------------------------------------------------------------



provide detailed written notice to the Company of such occurrence and his
anticipated termination within ninety (90) days after the initial existence of
such occurrence and such termination shall not become effective until the
occurrence goes uncorrected by the Company for thirty (30) days after receiving
detailed written notice from Executive, provided further, that for the avoidance
of doubt, if during the thirty (30)-day cure period, the Company and Executive
are negotiating in good faith to address the circumstances, Executive’s
termination for Good Reason shall not occur unless and until the Company and
Executive have ceased good faith negotiations and the occurrence has not been
remedied, but in no event may Executive’s termination occur more than one (1)
year following the initial existence of the event giving rise to “Good Reason.”
(a)    Any materially adverse change or material diminution in the office,
title, duties, powers, authority or responsibilities of Executive;
(b)    A material failure of the Company to pay or provide Executive with Base
Salary or Bonus Compensation that has become due and payable to Executive;
(c)    A material reduction in Executive’s then Base Salary;
(d)    Failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any purchaser of all or substantially
all of the assets of the Company within thirty (30) calendar days after a sale
or transfer of such assets;
(e)    Failure of Executive to be elected as a director of the Company at or
prior to the expiration of each of his terms as a director of the Company during
the Term of this Agreement or his removal from such position during such Term;
and/or
(f)    A relocation of the Company’s principal office, or Executive’s own office
location as assigned to him by the Company, to a location more than fifty (50)
miles from Charleston, South Carolina; provided that such relocation materially
increases Executive’s commute to work.
In the event Executive terminates employment with the Company pursuant to the
provisions of this Section 4.4, Executive shall receive the compensation and
benefits described in Sections 5.1 and 5.2 hereof. In the event there is a
Change in Control as defined in Section 4.7 hereof and if Executive terminates
his employment with the Company pursuant to the provisions of this Section 4.4
within twelve (12) months after a Change in Control, then Executive shall also
receive any additional benefits described in Section 5.3 hereof.
4.5    Termination for Disability or Death. During the Term, Executive’s
employment may be terminated by either party in the event Executive suffers a
physical or mental disability (as defined below), as determined in the
reasonable opinion of a medical doctor selected by the agreement of the Company
and Executive. In the event that the parties cannot agree on a medical doctor,
each party shall select a medical doctor and the two doctors shall

8



--------------------------------------------------------------------------------



select a third who shall be the approved medical doctor for this purpose. To the
extent that the expenses associated with any such medical determination are not
covered by medical insurance, the Company shall bear all such costs. Executive
will be deemed to suffer a disability if Executive is unable, due to a physical
or mental disability, to perform the essential functions of his job, with or
without a reasonable accommodation, for a period of ninety (90) consecutive
calendar days or one hundred eighty (180) nonconsecutive calendar days during
any three hundred sixty five (365) calendar day period. If Executive is
terminated because of a disability under this Section 4.5, he shall be entitled
to such benefits as are generally available under the Company’s disability
insurance policies, if any, and any additional coverage required pursuant to
Section 3.4(d). If Executive dies or is terminated due to a disability under
this Section 4.5, Executive or his estate shall be entitled to only the
compensation and benefits described in Section 5.1 and 5.6 hereof.
4.6    Termination due to Non-Renewal. During both the Initial Term and any
Renewal Term, either party may allow this Agreement and Executive’s employment
hereunder to terminate by notifying the other party of an intention not to renew
the Initial Term or a Renewal Term, as applicable, in accordance with the
provisions of Section 1 hereof. If Executive notifies the Company of his
intention not to renew the Term in accordance with Section 1 and Executive’s
employment hereunder thereafter terminates upon the expiration of the Term, then
Executive shall be entitled to only the compensation and benefits described in
Sections 5.1 and 5.5 hereof. If the Company notifies Executive of its intention
not to renew the Term in accordance with Section 1 and Executive’s employment
hereunder thereafter terminates upon the expiration of the Term, then Executive
shall be entitled to only the compensation and benefits described in Sections
5.1 and 5.7 hereof.
4.7    Definition of Change in Control. For purposes of this Agreement only, a
“Change in Control” shall mean the consummation of (a) a merger or consolidation
in which the shareholders of the Company immediately prior to the merger or
consolidation cease to own at least 50% of the combined entity immediately
following the merger or consolidation; (b) a sale of all or substantially all of
the assets of the Company; (c) the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and
Exchange Act of 1934, as amended) of beneficial ownership of any capital stock
of the Company, if, after such acquisition, such individual, entity or group
owns more than 50% of either (i) the then-outstanding common stock of the
Company or (ii) the combined voting power of the then-outstanding securities of
the Company entitled to vote in the election of directors; or (iv) the
liquidation or dissolution of the Company.
4.8    Board Seat. Upon termination of Executive’s employment by either party
for any reason, Executive will resign his position on the Board and any other
positions he may hold with or for the benefit of the Company and/or its
affiliates, including, but not limited to, as an officer and/or director of any
Company subsidiaries.
5.Payment Obligations Upon Termination.
5.1    Accrued Compensation and Benefits. Upon termination of Executive’s
employment hereunder by either party for any reason, Executive (or his heirs,
legal

9



--------------------------------------------------------------------------------



representatives or estate, as the case may be) will receive from the Company:
(a) payment for any accrued, unpaid Base Salary through the termination date;
(b) payment for any Bonus Compensation which has been awarded but not paid for
calendar years prior to the year in which termination of Executive’s employment
occurs (except in the case of Executive’s termination for Cause or resignation
without Good Reason, unless other required by applicable law), (c) reimbursement
for any unreimbursed expenses in accordance with the Company’s policies; and (d)
payment of other amounts, entitlements and/or benefits, if any, to which
Executive is entitled in accordance with applicable law and applicable plans,
programs, arrangements and/or other agreements of the Company and any affiliate
(collectively, the “Accrued Compensation”).
5.2    Termination by the Company Without Cause or by Executive for Good Reason.
In addition to payment of the Accrued Compensation due to Executive pursuant to
Section 5.1 hereof, if the Company terminates Executive’s employment hereunder
without Cause during the Term (other than due to Executive’s death or
disability) or if Executive terminates his employment hereunder for Good Reason,
then the Company will provide the following severance payments, benefits and
entitlements to Executive (provided, however, that the Company will not have any
obligation to pay any amounts under Sections 5.2 (a) and (b) or to provide the
benefits and entitlements described in Sections 5.2 (c) and (d) unless and until
after Executive has executed a release of claims favoring the Company in
substantially the form attached as Exhibit B hereto, as may be modified by the
Company for purposes of compliance with specific legal requirements, within
sixty (60) days of his termination date and until after the expiration of any
revocation periods required by applicable law):
(a)    The Company will make a lump-sum payment equal to a pro rated portion of
the average Bonus Compensation received by Executive for the two calendar years
(or such lesser number of years for which he was employed by the Company) prior
to the calendar year in which termination occurs (based upon the number of days
in the year of termination through his termination date relative to 365) less
any required taxes and withholdings, payable on the sixty-eighth (68th) day
following the termination date; provided, however, that if the Company
terminates Executive’s employment without Cause prior to December 31, 2014, in
lieu of the foregoing, the Company will make a lump-sum payment to Executive of
$250,000 less any required taxes and withholdings, payable on the sixty-eighth
(68th) day following the termination date;
(b)    The Company will continue paying Executive his annual Base Salary at the
rate in effect on the termination date, less any required taxes and
withholdings, for a period of twenty-four (24) months after the termination
date, except that the first payment shall be made on the sixty-eighth (68th) day
following the termination date and such first payment shall include all payments
that would otherwise have been made between the date of termination and the
first payment date; and
(c)    (i)    With respect to any stock options, stock appreciation rights,
restricted stock units and shares of restricted stock granted to Executive
pursuant

10



--------------------------------------------------------------------------------



to this Agreement or pursuant to any other written agreement between Executive
and the Company that remain subject only to time-based vesting requirements,
Executive will be entitled to twelve (12) months accelerated vesting such that
all of such options, stock appreciation rights, restricted stock and restricted
stock units will be vested as if Executive’s termination date were twelve (12)
months later and as if Executive’s time-based stock options, stock appreciation
rights, restricted stock and restricted stock units vested on a monthly basis
(rather than on an annual basis) from the date of grant. Except as provided in
Section 5.2(d)(ii) below, all of Executive’s stock options, stock appreciation
rights, restricted stock units and restricted stock (whether subject to
time-based and/or performance-based vesting) which remain unvested after giving
effect to the acceleration provided for in the preceding sentence will be
forfeited as of the termination date. Pursuant to Executive’s equity award
agreements, Executive will have such period as provided in the applicable equity
award agreement to exercise any such time-based vested stock options or stock
appreciation rights that remain outstanding, but in no event shall Executive be
able to exercise any equity awards later than the specified expiration dates of
such awards.
(ii)    Executive will be entitled to vesting of any then-unvested
performance-based restricted stock units and shares of restricted stock which
are included in any performance-based equity awards granted to Executive
pursuant to this Agreement or any other written agreement between Executive and
the Company, but only if the performance period for such equity awards ends
within twelve (12) months of Executive’s termination date, based upon
achievement of the performance objectives within such performance period, and
only if and to the extent that such unvested awards would have vested if
Executive had continued employment with the Company through the end of the
performance period. All such additional vesting of performance-based equity
awards under this Section 5.2(d)(ii) shall be subject to and effective upon the
determination by the Board (or applicable committee) of the requisite level of
achievement.
5.3    Termination Within 12 Months After a Change in Control. In addition to
payment of any Accrued Compensation due to Executive pursuant to Section 5.1
hereof, if a Change in Control (as defined in Section 4.7 hereof) occurs, and,
within twelve (12) months after a Change in Control, the Company terminates
Executive’s employment hereunder without Cause (and not due to Executive’s death
or disability) or if Executive terminates his employment hereunder for Good
Reason, then the Company will provide the following severance payments, benefits
and entitlements to Executive (provided, however, that the Company will not have
any obligation to pay any amounts under this Section 5.3 or to provide the
benefits and entitlements described in this Section 5.3 unless and until after
Executive has executed a release of claims favoring the Company in substantially
the form attached as Exhibit B hereto, as may be modified by the Company for
purposes of compliance with specific legal requirements and as appropriately
modified to provide for the payments, benefits and other entitlements to which
Executive is entitled pursuant to this Section 5.3, within sixty (60) days of
his termination date and until after the expiration of any revocation periods
required by applicable law):

11



--------------------------------------------------------------------------------



(a)    The Company will provide Executive with the severance payments, benefits
and entitlements described in Sections 5.2(a)-(b). In addition to those payments
and benefits, any then-unvested stock options, restricted stock units,
restricted stock and/or stock appreciation rights granted to Executive pursuant
to this Agreement or pursuant to any other written agreement between the Company
and Executive to the extent that they are not performance-based equity awards
will immediately be vested. For any performance-based equity awards, Executive
will be entitled to twelve months accelerated vesting of such performance-based
equity based on the achievement of the applicable performance goals as of such
date of termination, or if such calculation of the achievement of the applicable
performance goals is not possible, then based on an assumed achievement of the
performance goals at target.
(b)    Notwithstanding anything to the contrary in this Agreement, in any other
agreement between Executive and the Company or in any plan maintained by the
Company or any affiliate, if there is a 280G Change in Control (as defined in
Section 5.3(b)(vii) below), the following rules shall apply:
    
(i)    Except as otherwise provided in Section 5.3(b)(ii) below, if it is
determined in accordance with Section 5.3(b)(iv) below that any portion of the
Payments (as defined in Section 5.3(b)(vii) below) that otherwise would be paid
or provided to Executive or for his benefit in connection with the 280G Change
in Control would be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (“Excise Tax”), then such
Payments shall be reduced by the smallest total amount necessary in order for
the aggregate present value of all such Payments after such reduction, as
determined in accordance with the applicable provisions of Section 280G of the
Code and the regulations issued thereunder, not to exceed the Excise Tax
Threshold Amount (as defined in Section 5.3(b)(vii) below).


(ii)    No reduction in any of Executive’s Payments shall be made pursuant to
Section 5.3(b)(i) above if it is determined in accordance with Section
5.3(b)(iv) below that the After-Tax Amount of the Payments payable to Executive
without such reduction would exceed the After-Tax Amount of the reduced Payments
payable to him in accordance with Section 5.3(b)(i) above. For purposes of the
foregoing, the “After-Tax Amount” of the Payments, as computed with, and as
computed without, the reduction provided for under Section 5.3(b)(i) above,
shall mean the amount of the Payments, as so computed, that Executive would
retain after payment of all taxes (including without limitation any federal,
state or local income taxes, the Excise Tax or any other excise taxes, any
Medicare or other employment taxes, and any other taxes) imposed on such
Payments in the year or years in which payable.



12



--------------------------------------------------------------------------------



(iii)    Any reduction in Executive’s Payments required to be made pursuant to
Section 5.3(b)(i) above (the “Required Reduction”) shall be made as follows:
first, any Payments that became fully vested prior to the 280G Change in Control
and that pursuant to paragraph (b) of Treas. Reg. §1.280G-1, Q/A 24 are treated
as Payments solely by reason of the acceleration of their originally scheduled
dates of payment shall be reduced, by cancellation of the acceleration of their
dates of payment to the extent that would not result in Executive being subject
to a tax under Section 409A of the Code; second, any severance payments or
benefits, performance-based cash or performance-based equity incentive awards,
or other Payments, in all cases the full amounts of which are treated as
contingent on the 280G Change in Control pursuant to paragraph (a) of Treas.
Reg. §1.280G-1, Q/A 24, shall be reduced; and third, any cash or equity
incentive awards, or nonqualified deferred compensation amounts, that vest
solely based on Executive’s continued service with the Company, and that
pursuant to paragraph (c) of Treas. Reg. §1.280G-1, Q/A 24 are treated as
contingent on the 280G Change in Control because they become vested as a result
of the 280G Change in Control, shall be reduced, first by cancellation of any
acceleration of their originally scheduled dates of payment (if payment with
respect to such items is not treated as automatically occurring upon the vesting
of such items for purposes of Section 280G of the Code and to the extent that
cancellation of acceleration of dates of payment would not result in Executive
incurring a tax under Section 409A of the Code) and then, if necessary, by
canceling the acceleration of their vesting. In each case, the amounts of the
Payments shall be reduced in the inverse order of their originally scheduled
dates of payment or vesting, as applicable, and shall be so reduced only to the
extent necessary to achieve the Required Reduction.


(iv)    A determination as to whether any Excise Tax is payable with respect to
Executive’s Payments and if so, as to the amount thereof, and a determination as
to whether any reduction in Executive’s Payments is required pursuant to the
provisions of Sections 5.3(b)(i) and (ii) above, and if so, as to the amount of
the reduction so required, shall be made by no later than fifteen (15) days
prior to the closing of the transaction or the occurrence of the event that
constitutes the 280G Change in Control, or as soon thereafter as
administratively practicable. Such determinations, and the assumptions to be
utilized in arriving at such determinations, shall be made by an accountant or
tax professional (the “Tax Advisor”) selected by the Company. The Tax Advisor
may be an employee, attorney or consultant of the Company, and all fees and
expenses of the Tax Advisor shall be borne and directly paid solely by the
Company. The Tax Advisor shall provide a written report of its determinations,
including detailed supporting calculations, both to Executive and to the
Company. Except as otherwise provided below in this Section 5.3(b)(iv) or
Sections 5.3(b)(v)

13



--------------------------------------------------------------------------------



or (vi), the determinations made by the Tax Advisor pursuant to this Section
5.3(b)(iv) shall be binding upon Executive and the Company. If Executive
questions or disputes any of the determinations made by the Tax Advisor and
Executive and the Company are unable to resolve Executive’s questions or
disputes to Executive’s satisfaction within fifteen (15) days after Executive
gives notice to the Company of his questions or disputes, Executive and the
Company shall jointly appoint an independent accountant (the “Accountant”),
whose fees and expenses shall be equally borne and directly paid by the Company
and Executive, to review the determinations made by the Tax Advisor, to modify
those determinations as necessary, and to deliver a written report of any
modifications, including detailed supporting calculations. If Executive and the
Company cannot agree on the individual accountant or firm to serve as
Accountant, then Executive and the Company shall each select one individual
accountant or accounting firm and those two shall jointly select the individual
or accounting firm to serve as the Accountant. Except as otherwise provided in
Section 5.3(b)(v) or (vi) below, the determinations made by the Accountant
pursuant to this Section 5.3(b)(iv) shall be binding upon Executive and the
Company.


(v)    If, notwithstanding (1) any determination made pursuant to Section
5.3(b)(iv) above that a reduction in Executive’s Payments is not required
pursuant to Section 5.3(b)(i) above or (2) any reduction in Executive’s Payments
made pursuant to Section 5.3(b)(i) above, the Internal Revenue Service (“IRS”)
subsequently asserts that Executive is liable for Excise Tax with respect to
such Payments, the Payments then remaining to be paid or provided to Executive
shall be reduced as provided in Sections 5.3(b)(i) and (ii) above or shall be
further reduced as provided in Section 5.3(b)(i) above, and (if still necessary
after such reduction or further reduction) any Payments already made to
Executive shall be repaid to the Company, to the extent necessary to eliminate
the Excise Tax asserted by the IRS to be payable by Executive. Any such
reduction or further reduction or repayment (A) shall be made only if the IRS
agrees that such reduction or further reduction or repayment will be effective
to avoid the imposition of any Excise Tax with respect to Executive’s Payments
as so reduced or repaid and agrees not to impose such Excise Tax against
Executive if such reduction or further reduction or repayment is made, and (B)
shall be made in the manner described in Section 5.3(b)(iii) above.


(vi)    Notwithstanding anything to the contrary in the foregoing provisions of
this Section 5.3(b), if (1) Executive’s Payments have been reduced pursuant to
Section 5.3(b)(i) above and the IRS nevertheless subsequently determines that
Excise Tax is payable with respect to Executive’s Payments, and (2) if the
After-Tax Amount of the Payments

14



--------------------------------------------------------------------------------



payable to Executive, determined without any further reduction or repayment as
provided in Section 5.3(b)(v) above, and without any initial reduction as
provided in Section 5.3(b)(i) above, would exceed the After-Tax Amount of the
Payments payable to him as reduced in accordance with Section 5.3(b)(i), then
(A) no such further reduction or repayment shall be made with respect to
Executive’s Payments pursuant to Section 5.3(b)(v) above, and (B) the Company
shall pay to Executive an amount equal to the reduction in Executive’s Payments
that was initially made pursuant to Section 5.3(b)(i). Such amount shall be paid
to Executive in a cash lump sum by no later than (I) the 15th day of the third
month following the close of the calendar year in which the IRS makes its final
determination that Excise Tax is due with respect to Executive’s Payments,
provided that by such day Executive has paid the Excise Tax so determined to be
due, or (II) if later, the day that such amount would have been paid without
regard to Section 5.3(b)(i) above.


(vii)    For purposes of the foregoing, the following terms shall have the
following respective meanings:
        
(A)    “280G Change in Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, as determined in accordance with Section 280G(b)(2)
of the Code and the regulations issued thereunder.


(B)    “Payment” shall mean any payment or benefit in the nature of compensation
that is to be paid or provided to Executive or for his benefit in connection
with a 280G Change in Control, to the extent that such payment or benefit is
“contingent” on the 280G Change in Control within the meaning of Section
280G(b)(2)(A)(i) of the Code and the regulations issued thereunder.


(C)    “Excise Tax Threshold Amount” shall mean an amount equal to (x) three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations issued thereunder, less (y) $1,000.


5.4    Termination by the Company for Cause. If the Company terminates
Executive’s employment hereunder for Cause at any time during the Term,
Executive will be entitled only to the compensation, benefits and entitlements
described in Section 5.1 hereof and no further compensation, benefits or
entitlements. In addition, all unexercised stock options and stock appreciation
rights, whether vested or unvested, will immediately terminate upon Executive’s
termination for Cause and all unvested restricted stock and restricted stock
units held by Executive will be forfeited immediately upon such termination.

15



--------------------------------------------------------------------------------



5.5    Termination by Executive Without Good Reason or by Executive for
Nonrenewal. If Executive terminates employment with the Company without Good
Reason during the Term, or if Executive delivers notice of an intention not to
renew the Term in accordance with Section 1 and Executive’s employment hereunder
thereafter terminates upon the expiration of the Term, Executive will be
entitled only to the compensation, benefits and entitlements described in
Section 5.1 hereof. In addition, all of Executive’s then-unvested stock options
and stock appreciation rights will immediately terminate upon such termination
of Executive and all of Executive’s unvested restricted stock and restricted
stock units will be forfeited immediately upon such termination. After
termination of employment with the Company, Executive will have such period as
provided in the applicable equity award agreements (but in no event later than
any specified expiration date of such stock options or stock appreciation
rights) to exercise any and all vested stock options and stock appreciation
rights; thereafter, any unexercised options and stock appreciation rights will
terminate.
5.6    Termination Due to Death or Disability. If Executive’s employment
hereunder is terminated due to death or disability during the Term, Executive
will be entitled to the compensation and benefits described in Sections 5.1 and
5.2(a) hereof. In addition, all of Executive’s then-unvested stock options and
stock appreciation rights will immediately terminate upon such termination of
Executive and any unvested restricted stock and restricted stock units will be
forfeited immediately upon such termination. After termination of employment
with the Company, Executive will have such period as provided in the applicable
equity award agreements (but in no event later than any specified expiration
date of such stock options or stock appreciation rights) to exercise any and all
vested stock options and stock appreciation rights; thereafter, any unexercised
stock options and stock appreciation rights will terminate.
5.7    Termination by the Company due to Non-Renewal.
(a)    In addition to the compensation and benefits described in Section 5.1
hereof, if the Company notifies Executive of its intention not to renew the Term
in accordance with Section 1, other than in the circumstances described in
Section 5.7(b), and Executive’s employment hereunder is therefore terminated
without Cause upon the expiration of the Term, then the Company will provide the
following severance payments, benefits and entitlements to Executive (provided,
however, that the Company will not have any obligation to pay any amounts or
provide any benefits under this Section 5.7 unless and until after Executive has
executed a release of claims favoring the Company in substantially the form
attached as Exhibit B hereto, as may be modified by the Company for purposes of
compliance with specific legal requirements and as appropriately modified to
comply with the Company’s obligations pursuant to this Section 5.7, within sixty
(60) days of his termination date and until after the expiration of any
revocation periods required by applicable law):
(i)    The Company will continue paying Executive his annual Base Salary at the
rate in effect on the termination date, less any required taxes and
withholdings, for a period of twelve (12) months after the termination date,

16



--------------------------------------------------------------------------------



except that the first payment shall be made on the sixty-eighth (68th) day
following the termination date and such first payment shall include all payments
that would otherwise have been made between the date of termination and the
first payment date; and
(ii)    Executive will be deemed fully vested in the Initial Restricted Stock
Grant as of his date of termination of employment. All of Executive’s
then-unvested stock options and stock appreciation rights will immediately
terminate upon such termination of Executive and all of Executive’s unvested
restricted stock and restricted stock units will be forfeited immediately upon
such termination. After termination of employment with the Company, Executive
will have such period as provided in the applicable equity award agreements (but
in no event later than any specified expiration date of such stock options or
stock appreciation rights) to exercise any and all vested stock options and
stock appreciation rights; thereafter, any unexercised options and stock
appreciation rights will terminate.
(b)    In the event that, during discussions which lead to a Change in Control
or within twelve (12) months after a Change in Control, the Company delivers
notice of its intention not to renew the Term in accordance with Section 1 and
Executive’s employment hereunder thereafter terminates upon the expiration of
the Term, such termination shall be treated for all purposes of this Agreement
as a termination by the Company of Executive’s employment under this Agreement
without Cause within twelve (12) months after a Change in Control and
accordingly, in such event, Executive shall be entitled to receive the payments,
benefits and entitlements provided for in Sections 5.1 and 5.3 on the terms and
conditions set forth in Section 5.3.
5.8    No Mitigation or Offset. In the event of any termination of employment
under Section 4, Executive shall be under no obligation to seek other employment
and there shall be no offset against amounts due Executive under this Agreement
on account of any remuneration attributable to any subsequent employment that he
may obtain or other service that he may provide.
5.9    Severance Compensation. In the event that the Company reasonably
determines that Executive has breached the Employee Nondisclosure and
Developments Agreement between Executive and the Company (a copy of which is
attached hereto as Exhibit A), the provisions of Section 6 or Section 7 below,
or the terms of any other secrecy, confidentiality, noncompetition, no-solicit,
no-hire or other restrictive covenants or clauses contained in any agreement
with the Company and/or one or more subsidiaries (even if such covenants,
clauses or agreements are held invalid or unenforceable), Execute shall forfeit
all severance pay and benefits under Sections 5.2 through 5.7 above along with
all outstanding equity-based awards, and Executive shall be obligated to
promptly repay the Company an amount equal to all severance pay and benefits
already received, including equity-based compensation and all gains and profits
arising therefrom. Notwithstanding the foregoing,

17



--------------------------------------------------------------------------------



nothing under this Section shall limit the Company’s remedies hereunder, under
the Employee Nondisclosure and Developments Agreement or under any other
agreements containing secrecy, confidentiality, noncompetition, no-solicit
and/or no-hire covenants or clauses or otherwise against Executive for
violations thereof.
6.    Nondisclosure; Developments; Return of Materials. As a condition of
employment with the Company, Executive agrees to execute the Company’s Employee
Nondisclosure and Developments Agreement, a copy of which is attached hereto as
Exhibit A, the terms and conditions of which are incorporated herein by
reference as if fully set out herein. Executive further agrees that upon
termination of this Agreement, or upon request by the Company, Executive shall
turn over to the Company all documents, files, office supplies and any other
material or work product in his possession or control which were created
pursuant to or derived from Executive’s services to the Company. Notwithstanding
any other provision hereof, Executive will be entitled to retain (a) papers and
other materials of a personal nature, including without limitation personal
photographs, personal correspondence, personal diaries, personal calendars and
personal rolodexes, personal phone books and files relating to his personal
affairs, (b) information showing Executive’s compensation or relating to his
reimbursement of business related expenses, (c) information Executive reasonably
believes may be needed for the planning and preparation of his personal tax
returns and (d) copies of plans, programs, arrangements and other agreements
with the Company or an affiliate relating to Executive’s employment with or
separation from the Company.
7.    Noncompetition and Other Restrictive Covenants. In exchange for the
consideration offered hereunder, the receipt and sufficiency of which is hereby
acknowledged by Executive, Executive agrees as follows.
7.1    Noncompetition Provisions. Executive recognizes and agrees that the
Company has many substantial, legitimate business interests that can be
protected only by Executive agreeing not to compete with the Company or its
subsidiaries under certain circumstances. These interests include, without
limitation, the Company’s contacts and relationships with its customers, the
Company’s reputation and goodwill in the industry, the financial and other
support afforded by the Company, and the Company’s rights in its confidential
information. Executive therefore agrees that during his employment with the
Company and for the twelve (12) month period of time following the termination
of such employment by either party for any reason, he will not, without the
prior written consent of the Company, engage in any of the following activities
in the United States (the “Protected Zones”), relating to the Protected
Businesses (as defined below):
(a)    engage in, manage, operate, control or supervise, or participate in the
management, operation, control or supervision of, any business or entity which
provides products or services directly competitive with those being actively
developed, manufactured, marketed, sold or otherwise provided by the Company or
its subsidiaries as of the date of termination with the Company (the “Protected
Businesses”) in the Protected Zones;

18



--------------------------------------------------------------------------------



(b)    have any ownership or financial interest, directly or indirectly, in any
entity in the Protected Zones engaged in the Protected Businesses, including,
without limitation, as an individual, partner, shareholder (other than as an
owner of an entity in which Executive owns less than 5% of the economic
interests), officer, director, executive, principal, agent or consultant;
(c)    directly or indirectly (for himself or in conjunction with any other
person or business entity or organization) solicit, acquire or conduct any
Protected Business from or with any customers of the Company or its subsidiaries
(as defined below) in the Protected Zones;
(d)    directly or indirectly solicit or attempt to solicit, employ or retain
(or have or cause any other person or business entity or organization to
solicit, employ or retain) any of the employees or independent contractors of
the Company or its subsidiaries (or any individual who was an employee or
independent contractor of the Company or its subsidiaries within the twelve
(12)-month period prior to Executive’s termination of employment with the
Company) or induce (or have or cause any other person or business entity or
organization to induce) any such persons to terminate their employment or
contractual relationships with any such entities; and/or
(e)    serve as an officer or director of any entity engaged in any of the
Protected Businesses in the Protected Zones.
For purposes of this Section 7, customers of the Company or its subsidiaries
shall include those customers to whom the Company or any subsidiaries provided
products or services at the time of or within twelve (12) months prior to the
termination of Executive’s employment, or prospective customers from whom the
Company or any subsidiary had proposals outstanding for the provision of
services at the time of or within twelve (12) months prior to Executive’s
termination of employment or from whom the Company or any subsidiary had a
reasonable expectation of receiving business in the twelve (12) month period
following Executive’s termination of employment.
7.2    Separate Covenants. The parties understand and agree that the
noncompetition agreement set forth in this Section 7 shall be construed as a
series of separate covenants not to compete: one covenant for each country,
state and province within the Protected Zone, one for each separate line of
business of the Company, and one for each month of the noncompetition period. If
any restriction set forth in this Section 7 is held by a court of competent
jurisdiction to be unenforceable with respect to one or more geographic areas,
lines of business and/or months of duration, then Executive agrees, and hereby
submits, to the reduction and limitation of such restriction to the minimal
extent necessary so that the provisions of this Section 7 shall be enforceable.
7.3    Limitations. Nothing contained in this Agreement or in Exhibit A attached
hereto shall prohibit Executive from utilizing his skill, acumen or experience
after the termination of his employment with the Company, provided that such
activities do not otherwise

19



--------------------------------------------------------------------------------



violate this Section 7. In addition, nothing in Section 7 shall prohibit
Executive from becoming an employee of, or from otherwise providing services to,
a separate division or operating unit of a multi-divisional business or
enterprise (a “Division”) if: (i) the Division in which Executive is employed,
or to which Executive provides services, does not engage in the Protected
Businesses (as defined in Section 7.1(a) hereof); (ii) Executive does not
provide services, directly or indirectly, to any other division or operating
unit of such multi-divisional business or enterprise that engages in the
Protected Businesses (individually, a “Competitive Division” and collectively,
the “Competitive Divisions”); and (iii) any Competitive Divisions of the third
party with whom Executive is employed or engaged to provide services, in the
aggregate, accounted for less than one-third of the multi-divisional business or
enterprises’ consolidated revenues for the fiscal year, and each subsequent
quarterly period, prior to Executive’s commencement of employment or engagement
with such Division. For the avoidance of doubt, Executive shall remain bound by
the Employee Nondisclosure and Developments Agreement attached hereto as Exhibit
A.
7.4    Acknowledgement. EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
SECTION 7 AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS
AS HE CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THE PROVISIONS OF THIS
AGREEMENT AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
8.    Indemnification.
8.1    General Indemnification Provisions. The Company agrees that if Executive
is made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Board, or if greater, by the laws of the State of Delaware,
against all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if he has ceased to be a director, officer, member, employee or
agent of the Company or other entity and shall inure to the benefit of
Executive’s heirs, successors, personal representatives, assigns, executors and
administrators. The Company shall advance to Executive all reasonable costs and
expenses incurred by him in connection with a Proceeding within twenty (20)
calendar days after receipt by the Company of a written request for such
advance. Such request shall include an undertaking by Executive to repay the
amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses.

20



--------------------------------------------------------------------------------



8.2    Insurance Coverage. The Company agrees to continue and maintain a
directors and officers’ liability insurance policy covering Executive to the
extent the Company provides such coverage for its other executive officers and
directors.
9.    Savings Provision. The Company and Executive agree and stipulate that the
agreements set out in Section 7 of this Agreement and in the Employee
Nondisclosure and Developments Agreement attached hereto as Exhibit A are fair
and reasonably necessary for the protection of the business, goodwill,
confidential information, and other protectable interests of the Company in
light of all of the facts and circumstances of the relationship between
Executive and the Company. In the event a court of competent jurisdiction should
decline to enforce those provisions, such provisions shall be deemed to be
modified to restrict Executive to the maximum extent which the court shall find
enforceable; provided, however, in no event shall the above provisions be deemed
to be more restrictive to Executive than those contained herein.
10.    Injunctive Relief. Executive acknowledges that the breach or threatened
breach of any of the nondisclosure or noncompetition covenants contained herein
or in Exhibit A hereto would give rise to irreparable injury to the Company,
which injury would be inadequately compensable in money damages. Accordingly,
notwithstanding the provisions of Section 20 hereof, the Company may seek and
obtain a restraining order and/or injunction from a court of competent
jurisdiction, prohibiting the breach or threatened breach of any of the
nondisclosure or noncompetition covenants contained herein or in Exhibit A
hereto, in addition to and not in limitation of any other legal remedies which
may be available. Executive further acknowledges and agrees that the
acknowledgements and covenants set out above are necessary for the protection of
the Company’s legitimate goodwill and business interests and are reasonable in
scope and content. Similarly, the Company acknowledges and agrees,
notwithstanding the provisions of Section 20 hereof, that Executive may seek
equitable relief in a court of competent jurisdiction with respect to any
obligations related to the nondisclosure or noncompetition covenants contained
herein or in Exhibit A hereto.
11.    Enforcement. The provisions of this Agreement shall be enforceable, and
payments and provision of benefits and other entitlements to Executive required
to be made pursuant hereto shall be made in accordance herewith, notwithstanding
the existence of any claim or cause of action against the Company by Executive
or against Executive by the Company, whether predicated on this Agreement or
otherwise.
12.    Governing Law. This Agreement, the employment relationship contemplated
herein and any claim arising from such relationship, whether or not arising
under this Agreement, shall be governed by and construed in accordance with the
internal laws of the State of South Carolina, without regard to conflict of law
principles.
13.    Waiver of Breach. The waiver of any breach of any provision of this
Agreement or failure to enforce any provision hereof shall not operate or be
construed as a waiver of any subsequent breach by any party.
14.    Notices. Any notice given to a party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage

21



--------------------------------------------------------------------------------



prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:
If to the Company:
Blackbaud, Inc.
2000 Daniel Island Drive
Charleston, South Carolina 29492
Attention: Vice President and General Counsel

With a copy to:
Blackbaud, Inc.
2000 Daniel Island Drive
Charleston, South Carolina 29492
Attention: Senior Vice President of Human Resources

If to Executive:
Michael P. Gianoni

149 Essex Street, Apt. 6W
Jersey City, New Jersey 07302


15.    Modification. This Agreement may be modified, and the rights, remedies
and obligations contained in any provision hereof may be waived, only in
accordance with this Section. No waiver by either party of any breach by the
other of any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement shall be binding upon the parties and may not be modified in any
manner, except by an instrument in writing of concurrent or subsequent date
signed by duly authorized representatives of the parties hereto. No modification
or waiver by the Company shall be effective without the consent of at least a
majority of the Board members then in office at the time of such modification or
waiver, excluding Executive’s vote as a director on such matters.
16.    Entirety. This Agreement, including the exhibits hereto, as it may be
amended pursuant to the terms hereof, represents the complete and final
agreement of the parties and shall control over any other statement,
representation or agreement by the Company related to the subject matter hereof
(e.g., as may appear in employment or policy manuals). This Agreement supersedes
in its entirety any prior negotiations, discussions or agreements, either
written or oral, between the parties with regard or relating to the employment
of Executive by the Company.
17.    Survival. The provisions of this Agreement and in Exhibits A and B hereto
relating to post-termination compensation, benefits and other entitlements
(including, without limitation, severance benefits and related rights),
confidentiality and noncompetition shall survive the expiration or termination
of this Agreement.
18.    Severability. Without in any way limiting the provisions of Sections 7.2
and 9, in case any one or more of the provisions contained in this Agreement for
any reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed and reformed
to the maximum extent permitted by law.

22



--------------------------------------------------------------------------------



19.    Binding Effect; Successors. This Agreement shall inure to the benefit of
Executive and his heirs, successors, and personal representatives. Executive
acknowledges that the services to be rendered by him thereunder are unique and
personal in nature. Accordingly, Executive may not assign or delegate any of his
duties or obligations under this Agreement. The Company shall have the right to
assign or transfer this Agreement to any successor of all of its business or
assets which assumes and agrees to perform this Agreement. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.
20.    Arbitration. Other than with respect to any disputes concerning
Executive’s obligations under Section 7 of this Agreement or Exhibit A hereto,
in the event of any dispute or claim arising out of or in connection with this
Agreement or the enforcement of rights hereunder, such dispute or claim shall be
submitted to binding arbitration in accordance with S.C. Code Ann. § 15-48-10 et
seq., as amended, and the then-current rules and procedures of the American
Arbitration Association’s (the “AAA’s”) National Rules for the Resolution of
Employment Disputes. Any arbitration initiated under this Agreement shall be
conducted solely between the parties to this Agreement, and under no
circumstances shall this Agreement allow or authorize arbitration of any claims
as parties to a class or collective action or class or collective arbitration.
The arbitrator shall be selected by an agreement of the parties to the dispute
or claim from the panel of arbitrators selected by the AAA, or, if the parties
cannot agree on an arbitrator within thirty (30) calendar days after the notice
of a party’s desire to have a dispute settled by arbitration, then the
arbitrator shall be selected by the AAA in Charleston, South Carolina. The
arbitrator shall apply the laws of the State of South Carolina, without
reference to rules of conflict of law or statutory rules of arbitration, to the
merits of any dispute or claim. Under established legal standards pertaining to
the claim(s) made, the arbitrator shall have the power to grant summary judgment
upon the request of either party, prior to commencement of the arbitration
hearing. The determinations reached by the arbitrator shall be final and binding
on all parties hereto without any right of appeal or further dispute. Execution
of the determination by such arbitration may be sought in any court of competent
jurisdiction.
In the event of any arbitration as provided under this Agreement, or the
enforcement of rights hereunder, the arbitrator shall have the authority to, but
shall not be required to, award the prevailing party his or its costs and
reasonable attorneys’ fees, to the extent permitted by applicable law.
21.    Withholding. All compensation hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
22.    Representation. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee and director of the Company nor his performance of this Agreement will
breach any other agreement to which Executive is a party, including without
limitation, any agreement limiting the use or disclosure of any information
acquired by Executive prior to his employment by the Company. In addition,

23



--------------------------------------------------------------------------------



Executive represents and warrants to the Company, and Executive acknowledges
that the Company has relied on such representations and warranties in employing
Executive, that he has not entered into, and will not enter into, any agreement,
either oral or written, in conflict herewith. If it is determined that Executive
is in breach or has breached any of the representations set forth herein, the
Company shall have the right to terminate Executive’s employment for Cause.
23.    Section 409A.
(a)    It is intended that this Agreement and the payments hereunder will, to
the fullest extent possible, be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”),
and the Agreement shall be interpreted to that end to the fullest extent
possible. In this regard, it is intended that the severance pay in Section
5.2(a) be exempt from Section 409A as a short-term deferral under Treas. Reg.
§1.409A-1(b)(4) and the maximum amount of severance pay possible in Sections
5.2(b) and 5.7(a)(1) be exempt from Section 409A as separation pay upon
involuntary separation from service under Treas. Reg. §1.409A-1(b)(9)(iii).
However, to the extent that any payment or benefit (or portion thereof) provided
pursuant to this Agreement is determined to be subject to Section 409A, this
Agreement shall be interpreted in a manner that complies with Section 409A to
the fullest extent possible. In furtherance thereof, if payment or provision of
any amount or benefit hereunder at the time specified in this Agreement would
subject such amount or benefit to any tax under Section 409A, the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or the provision of such amount or
benefit could be made without incurring such tax (including paying any severance
that is delayed in a lump sum upon the earliest possible payment date which is
consistent with Section 409A). In addition, to the extent that any regulations
or guidance issued under Section 409A (after application of the previous
provision of this paragraph) would result in Executive being subject to the
payment of interest or any additional tax under Section 409A, the Company and
Executive agree, to the extent reasonably possible, to amend this Agreement in
order to avoid the imposition of any such interest or additional tax under
Section 409A, which amendment shall have the least possible economic effect on
Executive as reasonably determined in good faith by the Company and Executive.
Notwithstanding any other provisions of this Agreement, the Company does not
guarantee that any nonqualified deferred compensation under this Agreement
complies with or is exempt from Section 409A, and shall not have any liability
to or indemnify Executive or any other person with respect to any tax
consequences that arise from any failure to comply with or meet an exemption
under Section 409A.


(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered separation pay upon involuntary
separation from service under Treas. Reg. §1.409A-1(b)(9)(iii) or nonqualified
deferred compensation under Section 409A upon or following a termination of
employment, unless such termination is also a “separation from service” within
the meaning of Section 409A and the payment

24



--------------------------------------------------------------------------------



thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”


(c)    Notwithstanding anything in this Agreement to the contrary, the right to
receive installment payments hereunder shall be treated as a right to receive a
series of separate payments in accordance with Section 409A and Treasury Reg.
§1.409A-2(b)(2)(iii).


(d)    Notwithstanding anything to the contrary in this Agreement, if at the
time of Executive’s separation from service from the Company: (a) the Company
has stock which is publicly-traded on an established securities market and (b)
Executive is a “specified employee” within the meaning of Section 409A and the
Treasury Regulations thereunder using the identification methodology selected by
the Company from time to time, or if none, the default methodology under Section
409A and the Treasury Regulations, then no payment, compensation, benefit or
entitlement payable or provided to Executive in connection with his separation
from service that is determined by the Company, in whole or in part, to
constitute a payment of nonqualified deferred compensation within the meaning of
Section 409A shall be paid or provided to Executive before the earlier of (i)
Executive’s death or (ii) the first business day that is six (6) months after
the date of his separation from service date (the “New Payment Date”). The
aggregate of any payments, compensation, benefits and entitlements that
otherwise would have been paid to Executive during the period between the date
of his separation from service date and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments,
compensation, benefits and entitlements that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.


(e)    In no event may Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement or otherwise which
constitutes a deferral of compensation within the meaning of Section 409A.


(f)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits that are not excluded from Executive’s
taxable income and are nonqualified deferred compensation subject to Section
409A, then except as permitted by Section 409A (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.





25



--------------------------------------------------------------------------------



[THE NEXT PAGE IS THE SIGNATURE PAGE]

26



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Employment and
Noncompetition Agreement on the Signing Date set forth above.
 
COMPANY:
 
 
 
 
 
BLACKBAUD, INC.
 
 
 
 
 
By: /s/ Andrew Leitch
 
 
 
 
 
Name: Andrew Leitch
 
 
 
 
 
Title: Chairman of the Board
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
/s/ Michael P. Gianoni
 
 
 
 
 
Michael P. Gianoni
 












27



--------------------------------------------------------------------------------

EXECUTED VERSION

EXHIBIT A


See Attached.





    

--------------------------------------------------------------------------------

EXECUTED VERSION

EMPLOYEE NONDISCLOSURE AND DEVELOPMENTS AGREEMENT


THIS EMPLOYEE NONDISCLOSURE AND DEVELOPMENTS AGREEMENT is made and entered into
on November 8, 2013 by and between Blackbaud, Inc., a Delaware corporation (the
"Company") and Michael P. Gianoni ("Employee").
WHEREAS, the Company desires to employ Employee subject to the terms and
conditions set forth herein; and
Employee desires to be employed by the Company and is willing to agree to the
terms and conditions set forth herein; and
Employee understands that, in its business, the Company has developed and uses
commercially valuable technical and nontechnical information and that, to guard
the legitimate interests of the Company, it is necessary for the Company to keep
such information confidential and to protect such information as trade secrets
or by patent or copyright; and
Employee recognizes that the computer programs, system documentation, manuals
and other materials developed by the Company are the proprietary information of
the Company, that the Company regards this information as valuable trade secrets
and that its use and disclosure must be carefully controlled; and
Employee further recognizes that, although some of the Company's customers and
suppliers are well known, other customers, suppliers and prospective customers
and suppliers are not so known, and the Company views the names and identities
of these customers, suppliers and prospective customers and suppliers, as well
as the content of any sales proposals, as being the Company's trade secrets; and
Employee further recognizes that any ideas, software or Company processes that
presently are not being sold, and that therefore are not public knowledge, are
considered trade secrets of the Company; and
Employee understands that special hardware and/or software developed by the
Company is subject to the Company's proprietary rights and that the Company may
treat those developments, whether hardware or software, as either trade secrets,
copyrighted material or patentable material, as applicable; and
Employee understands that all such information is vital to the success of the
Company's business and that Employee, through Employee's employment, has or may
become acquainted with such information and may contribute to that information
through inventions, discoveries, improvements, software development, or in some
other manner;
NOW, THEREFORE, in consideration of the foregoing premises and Employee's
employment and/or continuation of employment, the parties agree as follows:


1.    Employee will not at any time, whether during or after the termination of
his employment, reveal to any person or entity any of the trade secrets or
confidential information concerning the organization, business or finances of
the Company or of any third party that the Company is under an obligation to
keep confidential (including, but not limited to, trade secrets

    

--------------------------------------------------------------------------------



or confidential information respecting inventions, research, products, designs,
methods, know­how, formulae, techniques, systems, processes, software programs,
works of authorship, customer lists, projects, plans and proposals), except (i)
as may be required in the ordinary course of performing his duties as an
employee of the Company or (ii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information, and Employee shall keep secret all matters
entrusted to him and shall not use or attempt to use any such information in any
manner that may injure or cause loss to the Company.


2.    If at any time or times during Employee's employment, Employee shall
(either alone or with others) make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) that relates to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company or that may be used in relation therewith (herein called the
"Developments"), such Developments and the benefits thereof shall immediately
become the sole and absolute property of the Company and its assigns, and
Employee shall promptly disclose to the Company each such Development and hereby
assigns any rights Employee may have or acquire in the Developments and benefits
and/or rights resulting therefrom to the Company and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto to the Company.
Upon the request of the Company and without further remuneration by the Company,
but at the expense of the Company, Employee will execute and deliver all
documents and do other acts which are or may be necessary to document such
transfer or to enable the Company to file and prosecute applications for and to
acquire, maintain, extend and enforce any and all patents, trademark
registrations or copyrights under United States or foreign law with respect to
any such Developments.


3.    Employee understands that this Agreement does not create an obligation on
the Company or any other person or entity to continue Employee's employment.


4.    Employee represents that the Developments, if any, identified on Exhibit 1
attached hereto comprise all the unpatented and uncopyrighted Developments that
Employee has made or conceived prior to or otherwise not in connection with
Employee's employment by the Company, which Developments are excluded from this
Agreement. Employee understands that it is necessary only to list the title and
purpose of such Developments but not the details thereof.


Employee further represents that Employee's performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information acquired by Employee in
confidence or in trust prior to Employee's employment by the Company. Employee
has not entered into, and Employee agrees he will not enter into, any agreement
either written or oral in conflict herewith.

2

--------------------------------------------------------------------------------





5.    Any waiver by the Company of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.


6.    Employee hereby agrees that each provision herein shall be treated as a
separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses herein.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity or subject so
as to be unenforceable at law, such provision or provisions shall be construed
by the appropriate judicial body by limiting and reducing it or them, so as to
be enforceable to the maximum extent compatible with the applicable law as it
shall then exist.


7.    Employee's obligations under this Agreement shall survive the termination
of Employee's employment regardless of the manner of such termination and shall
be binding upon Employee's heirs, executors, administrators and legal
representatives.


8.    As used in this Agreement, the term "Company" shall include Blackbaud,
Inc. and any of its subsidiaries, subdivisions or affiliates. The Company shall
have the right to assign this Agreement to its successors and assigns, and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. This Agreement may be amended only in
a writing signed by each of the parties hereto.


9.    This Agreement shall be governed by and construed in accordance with the
laws of the State of South Carolina, without regard to conflict of laws
principles. This Agreement may be executed in counterparts, but all such
counterparts shall together constitute one and the same instrument.


[THE NEXT PAGE IS THE SIGNATURE PAGE]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Employee Nondisclosure
and Developments Agreement as a sealed instrument as of the date first above
written.


 
EMPLOYEE:
 
 
 
 
 
/s/ Michael P. Gianoni
 
 
 
 
 
Michael P. Gianoni
 
 
 
 
 
COMPANY:
 
 
 
 
 
BLACKBAUD, INC.
 
 
 
 
 
By: /s/ Andrew Leitch
 
 
 
 
 
Name: Andrew Leitch
 
 
 
 
 
Title: Chairman of the Board
 
 
 
 








4

--------------------------------------------------------------------------------



EXHIBIT B
General Release
______________ _____, 200__
VIA HAND DELIVERY
[Name]
[Address]

Re: Separation Agreement and General Release of all Claims
Dear [●]:
As discussed, your employment with Blackbaud, Inc. (“Blackbaud”) will end on
_______________ ____, ______ (the “Separation Date”). As soon as possible and no
later than the Separation Date, please return all Blackbaud property, including,
but not limited to, any equipment, keys or passes, software, files, samples,
training materials, programs and documents (including any copies) to Blackbaud’s
Senior Vice President of Human Resources or his/her designee, except as
otherwise specifically provided in Section 7 of the enclosed Separation
Agreement and General Release of all Claims (the “Agreement”).
The Agreement contains the severance benefits you are entitled to pursuant to
Section 5.2, 5.3 or 5.7 (as applicable) of the Employment and Noncompetition
Agreement, in exchange for your complete release of claims against Blackbaud.
Therefore, Blackbaud encourages you to read the enclosed Agreement carefully and
to consult with an attorney before signing it.
If you agree with the terms of the enclosed Agreement and wish to receive the
severance benefits described in this Agreement, you must sign and date the
enclosed Agreement and return the signed and dated copy to Blackbaud’s Senior
Vice President of Human Resources by hand delivery or by depositing it in the
U.S. mail in the enclosed self-addressed, stamped envelope by the close of
business on the sixtieth (60th) day after the date of termination of employment.
Once you sign this Agreement, you will have seven (7) days to revoke your
acceptance by giving written notice of such revocation to Blackbaud’s Senior
Vice President of Human Resources. To be effective, the notice of revocation
must actually be received by Blackbaud’s Senior Vice President of Human
Resources within the seven (7) day revocation period.

1

--------------------------------------------------------------------------------



By dating and signing below in the space provided below, you are acknowledging
only that you received this letter and the enclosed Agreement on the date
indicated.
BLACKBAUD, INC.



By:                        
Print Name:
Its:
******************************************************************************
I hereby acknowledge that I have received a copy of this letter and the
Separation Agreement and General Release of all Claims on this date.
______________________________    ____________________
[●]                        Date



2

--------------------------------------------------------------------------------



THIS AGREEMENT CONTAINS AN ARBITRATION PROVISION PURSUANT TO THE FEDERAL
ARBITRATION ACT (9 U.S.C. § 1 ET SEQ.) AND/OR THE S.C. UNIFORM ARBITRATION ACT
(S.C. CODE § 15-48-10 ET SEQ.)
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (the “Agreement”) is
entered into by and between [●] (“Employee”), residing at [●], and BLACKBAUD,
INC. (“Blackbaud”), having its principal office at 2000 Daniel Island Drive,
Charleston, SC 29492.
WHEREAS, Employee and Blackbaud are parties to that certain Employment and
Noncompetition Agreement, effective as of [●] (the “Employment Agreement”);
WHEREAS, Employee and Blackbaud are terminating the employment relationship
between them pursuant to Section [___] of the Employment Agreement, and wish to
resolve any and all claims or disputes that may exist between them by executing
this Agreement; and
WHEREAS, unless otherwise defined herein, capitalized terms not specifically
defined in this Agreement will have the same definition as provided in the
Employment Agreement.
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein, as well as the payment of certain benefits to Employee as hereinafter
recited, the receipt and sufficiency of which are hereby acknowledged by
Employee, it is agreed as follows:
1.
Separation of Employment; Accrued Compensation. Employee’s last date of
employment with Blackbaud will be __________________________ (the “Separation
Date”). Regardless of whether Employee signs this Agreement, in accordance with
Section 5.1 of the Employment Agreement, Blackbaud will make payment to Employee
for: (a) any accrued, unpaid Base Salary through the Separation Date; (b)
payment for any Bonus Compensation which has been awarded but not paid for
calendar years prior to the year in which termination of Employee’s employment
occurs (except in the case of Employee’s termination for Cause or resignation
without Good Reason, unless other required by applicable law); (c) reimbursement
for any unreimbursed expenses in accordance with the Company’s policies; and (d)
payment of other amounts, entitlements and/or benefits, if any, to which
Employee is entitled in accordance with applicable law and applicable plans,
programs, arrangements and/or other agreements of the Company and any affiliate.

2.
Severance Benefits. If Employee executes this Agreement in accordance with
[Section 5.2, 5.3 or 5.7 (as applicable)] of the Employment Agreement and does
not revoke it as permitted by Section 14 hereof, Employee will receive the
following severance benefits:

[To be completed based on applicable triggering event]






--------------------------------------------------------------------------------



Employee further acknowledges and agrees that except as specifically provided in
this Agreement, he is not eligible for, and will not receive, any additional
payments, compensation, benefits or entitlements from Blackbaud.
3.
Consideration to Employee. In consideration of Employee’s execution of this
Agreement, Blackbaud will provide Employee with the payments and benefits
described in Section 2 herein.

4.
Blackbaud Benefits. Employee understands and agrees that except as specifically
provided in Section 1 and Section 2 of this Agreement, his entitlement to all
Blackbaud-provided benefits will cease as of the Separation Date.

5.
Post-Termination Obligations. Employee acknowledges, agrees, and hereby affirms
that while employed by Blackbaud, he was subject to valid and enforceable
non-solicitation, non-disclosure and non-competition obligations (as provided in
Section 7 of the Employment Agreement and in Exhibit A thereto, both of which
are incorporated herein by reference as if fully set out herein) that placed
certain restrictions on Employee during his employment and continue to apply, by
their terms, following his separation from employment with Blackbaud for any
reason. Employee acknowledges and agrees that these non-solicitation,
non-disclosure and non-competition obligations are and at all times have been
fully enforceable against him. Employee acknowledges and agrees that such
provisions of the Employment Agreement and related Employee Nondisclosure and
Developments Agreement will continue to apply following the Separation Date and
are fully enforceable. Employee acknowledges and agrees that he has read and
understands these non-solicitation and non-competition obligations and the
obligations under the Employee Nondisclosure and Developments Agreement and has
had the opportunity to consult with counsel regarding these obligations.

6.
COBRA Election. Upon loss of health care coverage, Employee will be entitled to
elect continuation of his health care coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”). Blackbaud will provide Employee
with information explaining his right to continue his medical and dental
coverage under COBRA after the Separation Date.

7.
Return of Blackbaud Property. Employee relinquishes all right, title and
interest to, and will return to Blackbaud all property belonging to Blackbaud,
including, but not limited to, equipment, identification cards, keys, corporate
credit card(s), customer lists, information, confidential information, trade
secrets, developments, forms, formulae, plans, documents, systems, designs,
methodologies, product features, technology, and other written and computer
materials, and copies of the same, belonging to Blackbaud, its affiliates, or
any of their customers, within Employee’s possession or control and he will not
at any time copy or reproduce the same. Notwithstanding any other provision
hereof, Employee will be entitled to retain (a) papers and other materials of a
personal nature, including without limitation personal photographs, personal
correspondence, personal diaries, personal calendars and personal rolodexes,
personal phone books and files





--------------------------------------------------------------------------------



relating to his personal affairs, (b) information showing Employee’s
compensation or relating to his reimbursement of business related expenses, (c)
information Employee reasonably believes may be needed for the planning and
preparation of his personal tax returns and (d) copies of plans, programs,
arrangements and other agreements with Blackbaud or an affiliate relating to
Employee’s employment with or separation from Blackbaud.
8.
Release of Claims. In consideration of the payments and benefits granted
hereunder, Employee, on behalf of himself and his heirs and assigns, hereby
irrevocably and unconditionally releases and forever discharges, except as to
obligations arising under this Agreement, Blackbaud, its officers, directors,
affiliates, agents and employees, and their successors and assigns, from any and
all claims, causes of action, liability, damages, expenses and/or losses of
whatever kind or nature (including related attorneys’ fees and costs), in law or
equity, known or unknown, suspected or unsuspected, that Employee may now have
or has ever had arising directly or indirectly out of the Employment Agreement
(including any and all attachments thereto), his employment, or his separation
from employment, with Blackbaud, by reason of any act, omission, transaction, or
event occurring up to and including the date of the signing of this Agreement.

This waiver, release and discharge includes, without limitation, any and all
claims related to any wrongful or unlawful discharge, discipline or retaliation,
any contract of employment, whether express or implied, compensation including
commissions, Blackbaud’s benefit plans and the management thereof, defamation,
slander, libel, invasion of privacy, intentional or negligent infliction of
emotional distress, breach of any covenant of good faith and fair dealing, and
any other claims relating to the Employee’s employment, or separation from
employment, with Blackbaud. This waiver, release and discharge further applies,
but is not limited, to any or all claims arising under any state or federal
employment discrimination law, including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Rehabilitation Act of 1973, the Older Workers Benefit Protection Act, the
Americans with Disability Act, Executive Order 11246; the federal Family and
Medical Leave Act; the South Carolina Payment of Wages Act (S.C. Code Ann. §
41-10-10 et seq.); the Employee Retirement Income Security Act of 1974; and any
other applicable federal, state or local statute, regulation or common law
regarding employment, employee benefits, discrimination in employment, or the
termination of employment.
Employee expressly waives all claims against Blackbaud, including those which he
does not know or suspect to exist in his favor as of the date of this Agreement.
All such claims are forever barred by this Agreement whether they arise in
contract or tort or under a statute or any other law. The final release of all
claims by Employee against Blackbaud (to the extent provided herein) constitutes
a material part of the consideration flowing from Employee to Blackbaud under
this Agreement; provided, however, that nothing in this Agreement prohibits
Employee from filing, cooperating with or participating in any proceeding before




--------------------------------------------------------------------------------



the Equal Employment Opportunity Commission or a state fair employment practices
agency (except that Employee acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding).
Notwithstanding the foregoing or any other provision contained herein, Employee
does not release any of the following:
(i)    Employee’s rights under Section 17 of the Employment Agreement;
(ii)    claims that Employee may have against Blackbaud under this Agreement;
(iii)    claims that arise after the date of this Agreement;
(iv)    claims with respect to any accrued or vested rights or entitlements that
Employee has under any applicable written plan, program, arrangement of, or
other written agreement, including this Agreement, with, Blackbaud or an
affiliate;
(v)    Employee’s right to be indemnified and to have his expenses reimbursed by
Blackbaud pursuant to the Employment Agreement, the Certificate of Incorporation
and Bylaws of Blackbaud and under applicable law and pursuant to Blackbaud’s
directors’ and officers’ liability insurance policies with respect to any
liability and/or expenses he incurs or incurred as an employee, officer and/or
director of Blackbaud or an affiliate; and
(vi)    any right or entitlement Employee may have to obtain contribution as
permitted by law in the event of entry of judgment against him as a result of
any act or failure to act for which he, Blackbaud and/or an affiliate and/or
employee of Blackbaud and/or an affiliate are jointly liable.
9.
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between Employee and Blackbaud with respect to all matters
pertaining to Employee’s employment and termination, except that nothing herein
will be deemed to modify or release any of Employee’s continuing obligations to
Blackbaud under the Employment Agreement, or any other confidentiality, trade
secret and invention assignment agreement signed by Employee.

10.
Governing Law. This Agreement will be construed under the laws of South
Carolina, without regard to conflict of law principles.

11.
Arbitration. In the event of any dispute or claim arising out of or in
connection with this Agreement or the enforcement of rights hereunder, such
dispute or claim shall be submitted to binding arbitration in accordance with
S.C. Code Ann. § 15-48-10 et seq., as amended, and the then-current rules and
procedures of the American Arbitration Association’s (the “AAA’s”) National
Rules for the





--------------------------------------------------------------------------------



Resolution of Employment Disputes. Any arbitration initiated under this
Agreement shall be conducted solely between the parties to this Agreement, and
under no circumstances shall this Agreement allow or authorize arbitration of
any claims as parties to a class or collective action or class or collective
arbitration. The arbitrator shall be selected by an agreement of the parties to
the dispute or claim from the panel of arbitrators selected by the AAA, or, if
the parties cannot agree on an arbitrator within thirty (30) calendar days after
the notice of a party’s desire to have a dispute settled by arbitration, then
the arbitrator shall be selected by the AAA in Charleston, South Carolina. The
arbitrator shall apply the laws of the State of South Carolina, without
reference to rules of conflict of law or statutory rules of arbitration, to the
merits of any dispute or claim. Under established legal standards pertaining to
the claim(s) made, the arbitrator shall have the power to grant summary judgment
upon the request of either party, prior to commencement of the arbitration
hearing. The determinations reached by the arbitrator shall be final and binding
on all parties hereto without any right of appeal or further dispute. Execution
of the determination by such arbitration may be sought in any court of competent
jurisdiction. Notwithstanding the foregoing, Blackbaud or Employee may bring a
suit in any court of competent jurisdiction regarding any dispute concerning
Employee’s obligations under Section 7 of the Employment Agreement or Exhibit A
thereto.
In the event of any arbitration as provided under this Agreement, or the
enforcement of rights hereunder, the arbitrator shall have the authority to, but
shall not be required to, award the prevailing party his or its costs and
reasonable attorneys’ fees, to the extent permitted by applicable law.
12.
No Admissions. The promises and payments described herein are not to be
construed as an admission of any liability by either party with respect to any
federal, state or local statute or regulation or other common law claims. The
promises and payments made herein are in consideration of Employee’s release of
claims against Blackbaud.

13.
Voluntary Execution. Employee understands and acknowledges that he was advised
and is hereby advised in writing to consult with an attorney before executing
this Agreement, and further acknowledges that he has been given a reasonable
opportunity to do so. By signing below, Employee acknowledges that he has been
afforded at least twenty-one (21) days from the date of his receipt of this
Agreement to review and consider the Agreement’s terms.

Employee further acknowledges that he understands the contents of this
Agreement, that this Agreement is entered into freely and voluntarily, and that
it is not predicated or influenced by any representations of Blackbaud or any of
its employees or agents other than those stated in this Agreement. Employee has
carefully read, understands, and is voluntarily entering into this Agreement,
and hereby attests that he fully understands the extent and importance of its
provisions. Employee further acknowledges that he is fully competent to execute




--------------------------------------------------------------------------------



this Agreement and that he does so voluntarily and without any coercion, undue
influence, threat or intimidation of any kind or type.
14.
Right to Revoke. Employee understands, agrees, and acknowledges that he has
seven (7) days following his execution of this Agreement to revoke the Agreement
and has been, and hereby is, advised that this Agreement will not become
effective or enforceable, and all payments or obligations recited herein will
not be paid, until the revocation period has expired. Revocation must be in
writing and received by Blackbaud’s Senior Vice President of Human Resources
before the end of business on the seventh (7th) day after Employee’s execution
of this Agreement.

15.
Binding Effect. This Agreement is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators.

16.
Section 409A. The provisions of Section 23 of the Employment Agreement are
incorporated herein by reference and will continue to apply in accordance with
their terms, including without limitation, to any payments under this Agreement.



Signed and accepted by Employee on ______________ ____, 20__:
EMPLOYEE



                        

BLACKBAUD, INC.



By:                         
Title:                         
Date:                         






